Citation Nr: 1753081	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  09-39 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for gastritis and duodenitis. 

2.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD) to include paranoid schizophrenia and schizoaffective disorder.

3.  Propriety of reduction of the assigned rating for service connected status post dislocation left shoulder with posttraumatic capsulitis and cuff lesion posteriorly with degenerative changes (left shoulder disability) from 30 percent to 20 percent effective from April 1, 2017.

4.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD) to include paranoid schizophrenia and schizoaffective disorder.

5.  Entitlement to service connection for PTSD.

6.  Entitlement to service connection for a left leg disability.

7.  Entitlement to service connection for diabetes mellitus.

8.  Entitlement to service connection for prostatitis.

9.  Entitlement to a disability rating in excess of 30 percent for status post dislocation left shoulder with posttraumatic capsulitis and cuff lesion posteriorly with degenerative changes (left shoulder disability).  

10.  Entitlement to a total disability rating based upon individual unemployability (TDIU) is warranted due to a left shoulder disability.


REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on an initial period of active duty training from July 1971 to February 1972 and on active duty from September 1972 to September 1974.

This case comes before the Board of Veterans Appeals (Board) on appeal from June 2007, August 2008, and June 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In August 2011, the Veteran testified at a Board hearing before the undersigned.  A transcript of this hearing is associated with the claims file.  

In a May 2012 decision, the Board reopened the claims for service connection for left leg and diabetes mellitus.  The Board remanded the claims for service connection as well as the additional claims on appeal for additional development.  The Board requested the AOJ readjudicate the Veteran's claims as he has asserted disorders due to contaminated drinking water at Camp Lejeune.  The Board notes that in a June 2017 report of contact, the Veteran stated he was not asserting any of his claims were due to contaminated water at Camp Lejeune.  

In a January 2017 rating decision, the RO reduced the Veteran's disability rating for status post dislocation, left shoulder with post-traumatic capsulitis and cuff lesion posteriorly with degenerative changes from 30 to 20 percent. 

The Veteran has claimed that he is entitled to service connection for multiple psychiatric disorders, including paranoid schizophrenia, schizoaffective disorder, and PTSD.  A claim for service connection for PTSD can include a claim for service connection for another acquired psychiatric disorder.  See Clemons v Shinseki, 23 Vet. App. 1 (2009) (holding that the Board erred in not considering the scope of the Veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the record).  In this case, however, claims for entitlement to service connection for an acquired psychiatric disorder (variously diagnosed, but without mention of PTSD) have previously been finally denied by the RO and the Board.  Thus new and material evidence is required to reopen a claim for entitlement to service connection for an acquired psychiatric disorder other than PTSD.  See 38 C.F.R. § 3.156(a) (2011).  In contrast, entitlement to service connection for PTSD has not been addressed by VA previously.  Additionally the Board must point out that the evidence needed to substantiate a claim for service connection for PTSD differs from the general requirements for service connection.  See 38 C.F.R. § 3.303, 3.304 (2011).  Thus the claim for entitlement to service connection for PTSD should be separately considered on the merits.  See 38 C.F.R. § 3.156(a) (2011); see also Boggs v Peake, 520 F.3d 1330, 1337 (Fed Cir 2008) (holding that claims that are based upon distinctly diagnosed diseases or injuries must be considered separate and distinct claims).

The Board recognizes that the claim for entitlement to service connection for PTSD was denied by rating decisions in June 2007 and July 2007; however, these decisions did not become final.  Instead, new and material evidence was received in June 2007 and February 2008 - within the appeal period.  This evidence is considered as having been filed in connection with the initial claim.  See 38 C.F.R. § 3.156(b) (2011).  The claim was readjudicated in August 2008 and the new evidence was considered at that time.  The Veteran then timely perfected the present appeal.  Given the above, new and material evidence is not required before VA can adjudicate the claim for entitlement to service connection for PTSD on the merits. 

A claim for entitlement to service connection for prostatitis was previously denied in March 1985.  Since that time the Veteran has submitted additional service treatment records including a March 1973 treatment record showing an impression of prostatitis and an April 1973 treatment record noting a history of prostatitis.  This claim should be considered on the merits as additional, relevant service records were associated with the file after the last final denial by VA.  See 38 C.F.R. § 3.156(c) (2011).

The Board notes a claim for a TDIU was denied by the RO in June 2009.  While the Veteran did not appeal that determination, he continues to assert that he is totally disabled and cannot work as a result of his service connected left shoulder disability.  As such, entitlement to a TDIU is part of his claim for a higher rating for his service connected left shoulder disability.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009) (finding that when entitlement to a TDIU is raised during the adjudicatory process of evaluating the underlying disability, it is part of the claim for benefits for the underlying disability). 

The issues of entitlement to service connection for PTSD, an acquired psychiatric disorder (other than PTSD), diabetes, prostatitis, and whether to reopen a claim for gastritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for an acquired psychiatric disorder other than PTSD was most recently finally denied in a June 2005 RO rating decision.  The Veteran did not appeal this rating decision.

2.  The evidence received since the June 2005 RO decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim.

3.  A left leg disability is not etiologically related to service.

4.  At the time of the January 2017 rating decision, improvement in the Veteran's left shoulder disability under the ordinary conditions of life had not been demonstrated.

5.  For the entire period of appeal, the Veteran's left shoulder disability is assigned the maximum available for minor shoulder limitation of motion.

6. Since March 3, 2011, resolving all doubt in the Veteran's favor, the recurrent dislocation of the Veteran's left shoulder was manifested by recurrent dislocation of the scapulohumeral joint with infrequent episodes and guarding of movement of the left shoulder.

7.  The Veteran's service-connected disabilities do not preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.
CONCLUSIONS OF LAW

1.  The June 2005 RO rating decision denying service connection for an acquired psychiatric disorder other than PTSD is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.1103 (2017).

2.  Since the final rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD, and the claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service-connection for left leg disability have not been met.  38 U.S.C. § 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.303 (2017).

4.  The reduction in the rating for the Veteran's left shoulder disability from 30 percent to 30 percent was in compliance with legal criteria governing such actions, and was not proper; restoration of a 30 percent rating is warranted.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Code (Code) 5201 (2017).

5.  The criteria for a rating in excess of 30 percent for the service-connected left shoulder disability based on limitation of motion have not been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003-5201 (2017).

6.  Effective March 3, 2011, the criteria for a separate rating of 20 percent for recurrent left shoulder dislocation has been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5202 (2017).

7.  The criteria for entitlement to TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in a July 2006, February 2007, and November 2007 letters sent prior to the initial adjudication of the claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  VA's duty to assist includes: (1) obtaining records not in the custody of a federal department or agency; (2) obtaining records in the custody of a federal department or agency; (3) obtaining service treatment records or other records relevant to active duty and VA or VA-authorized treatment records; and (4) providing medical examinations or obtaining medical opinions if necessary to decide the claim.  See 38 C.F.R. § 3.159(c).

In this case, the Veteran's service treatment records and all identified, available, and authorized post-service treatment records relevant to the issues on appeal have been requested or obtained.  Additionally, disability records from the Social Security Administration (SSA) have also been obtained.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  The VA examinations, discussed further below, in conjunction with the other evidence of record, are fully adequate as the examiners considered the Veteran's medical history and provided medical histories, clinical evaluations, and opinions along with a supporting rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not alleged prejudice with regard to VA's statutory and regulatory notice and duty to assist provisions.  See Scott v. McDonald, 780 F.3d 1375 (Fed. Cir. 2015) (holding that, "absent extraordinary circumstances, ....we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran").

The Board remanded the claims in May 2012 to obtain additional evidence to include Social Security Administration (SSA) disability records, and provide the Veteran with additional VA examinations for his service connection claims.  The SSA records were obtained and the Veteran underwent additional VA examinations in January 2013.  Neither the Veteran nor his representative asserted that any records remained outstanding that were needed to give fair consideration to the Veteran's claims.  As such, because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations, and to adjudicate the claim would not cause any prejudice to the appellant.


II.  Claim to Reopen

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100, 20.1103 (2017).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a) (2017).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran's service connection claim for an acquired psychiatric disorder other than PTSD was originally denied in a June 1978 RO rating decision on the basis that there was no evidence of a causal relationship between service and an acquired psychiatric disorder other than PTSD.  The evidence submitted at that time included the service treatment records and a January 1975 VA examination report.  The Veteran did not appeal the RO's June 1978 rating decision.  The RO denied reopening the claim in decisions dated in February 1985, February 1988, May 1989, November 1989, and March 1996.  The Veteran appealed the March 1996 rating decision and the Board reopened and denied the claim in a January 1995 decision.  The RO continued to deny reopening the claim in an April 1995, March 1996, and February 1999.  The Veteran appealed the February 1999 rating decision and the Board denied reopening the claim in a February 2001 decision.  In a June 2005 rating decision, the RO denied reopening the claim.  The Veteran did not appeal this decision.  Therefore, the RO's decision is final.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103 (2017).

In July 2006, the Veteran submitted a petition to reopen the claim for service connection for an acquired psychiatric disorder other than PTSD.  Evidence submitted since the final rating decision include VA and private treatment records, statements from the Veteran, an August 2004 letter from Dr. P., an October 2005 fee-based examination report, a January 2008 letter from Dr. T., a December 2009 letter from Dr. Y., and an August 2011 Board hearing transcript.  In the August 2004 letter, Dr. Y. stated the Veteran was diagnosed in service with "psychiatric" "supratentorial" and he was subsequently diagnosed with paranoid schizophrenia in 1976. 

The Board finds that this evidence is both new and material.  This evidence was not previously considered by agency decisionmakers, is not cumulative or redundant, relates to unestablished facts necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.303 (2017).  Accordingly, the Veteran's service connection claim for an acquired psychiatric disorder other than PTSD is considered reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).


III.  Service Connection

Rules and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.307, 3.308, 3.309(a) (2015); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2013); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The requirement of a current disability is 'satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.'  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a 'competent' source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C. § 5107 (2012).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

The Veteran asserts that he has a left leg disorder due to in-service left tibia stress fracture.  

Service treatment records (STRs) include a September 1971 STR in which the Veteran complained of left leg pain.  The examiner noted full range of motion and no edema or point tenderness.  The impression was muscle strain.  In a subsequent September 1971 STR, the examiner noted an isolated transverse fracture of the left tibia shaft with moderate tenderness and minimal swelling.  The diagnosis was stress fracture.  The Veteran was given crutches and instructed to return to duty when symptoms subside.  

Post-service treatment records include May 2005 private evaluation in which the Veteran reported he slipped down some steps at a hotel.  A June 2005 private MRI report suggested subtle nondisplaced intra-articular fracture of the posterolateral corner of the lateral tibial plateau.  During an August 2005 follow-up, the examiner reported the Veteran was seen for a left knee tibial plateau fracture.  He continued to complain of pain over the posterolateral leg.  X-ray evaluation showed good alignment at the knee with no obvious fracture or deformity.  In a November 2012 letter, the physician indicated the Veteran was involved in a car accident and complained of left knee pain.  The assessment was knee pain. 

During an August 2011 Board hearing, the Veteran testified that while on a run he reached to pick up a buddy that was falling and his left leg went into a hold in the street and "snapped" the bone.  He stated he tried to go to sick bay, but they would not let him go.  He stated he ran on the cracked bone for 2 week and now he cannot stand for over 10 minutes.  

In a January 2013 VA examination report, the examiner reported a history of left fibula stress fracture, resolved, with an onset of 1972.  The examiner also reported a diagnosis of left knee degenerative joint disease with an onset of 2013.  The Veteran reported that while in service, he fell off a tank.  He was seen by the doctor and told he had a strain.  Since then, he had no problems and he was on full duty until separation.  He stated he sought treatment for his left knee in 1988.  In stated his left knee got worse gradually until he could not walk in September 2013.  The Veteran asserted his knee problems started in the military from falling off a tank.  After a physical examination and review of the claims file, the examiner noted that left knee x-ray testing showed mild arthritis.  An x-ray in 2006 was normal.  He had received one injection in the left knee in 2006.  The examiner found it is less likely than not that the Veteran's left knee or leg disorder was incurred in service and is not otherwise related to in-service left fibular stress fracture.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the finding that the Veteran had diagnosis of any left knee or leg disorder as a consequence of an event, injury, or illness in service-including the documented in-service injury to the right knee.  The VA examination noted that the injury in service was transient in nature and did not result in ongoing injury to the knee.  In making these determinations, the Board has considered all the lay and medical evidence of record, but finds that the preponderance of the evidence weighs against this claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim for service connection for bilateral knee disorder must be denied.  38 U.S.C. §5107 (b) (2012); 38 C.F.R. §3.102 (2017); Gilbert, 1 Vet. App. at 54.

After this review, the record documents a current left knee disorder but the probative medical evidence weighs against a finding that this diagnosis is due to the conceded in-service injury.  The Board has considered the lay evidence of record but finds that these statements are not competent to the issue of whether a current medical diagnosis is due to a previous injury as such is a complex medical question.


IV. Increased Rating and TDIU

	A.  Factual Background

Historically, service connection for a left shoulder disability was granted in a February 1989 RO rating decision.  At that time, a 10 percent disability rating was assigned.  In a July 2005 letter, the Veteran filed a claim or an increased rating for his left shoulder disability.  A higher 30 percent disability rating was granted in a January 2006 RO rating decision, effective July 5, 2005 (the date of claim).  The Veteran filed an increased rating claim in August 2006.  An increased rating was denied by an RO decision dated in June 2007 and the Veteran initiated an appeal.  In a January 2015 rating decision, the RO proposed to decrease the Veteran's disability rating for a left shoulder disability.  In a January 2017 rating decision, the RO decreased the Veteran's disability rating for a left shoulder disability to 20 percent, effective April 1, 2017.  

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate; the analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

In a February 1989 decision, the RO granted service connection for a left shoulder disability due to in-service complaints of recurrent dislocations of the left shoulder.  A post-service January 1975 VA examination indicated the Veteran had an unstable left shoulder joint and subluxation with arm extended over shoulder level and any even mild to moderate strenuous effort.  

In an August 2006 claim, the Veteran asserted his left shoulder was worse than the then assigned 10 percent disability rating.  He complained of arthritis with severe pain.  

On September 2005 fee-based joints examination, the Veteran complained of constant aching.  The examiner noted functional impairment including pain with lifting and limited motion affecting dressing and other activities requiring overhead activities.  The examiner also reported the Veteran holds shoulder at the side with overall weak rotator cuff muscles.  Flexion was to 45 degrees with pain, and to 30 degrees without pain; abduction was to 35 degrees with pain and 25 degrees without pain; external rotation was to 30 degrees with pain and to 20 degrees without pain; and internal rotation was to 35 degrees with pain and to 20 degrees without pain.  The examiner reported the joint function was additionally limited by pain, fatigue, weakness lack of endurance, and lack of endurance after repetitive use.

On August 2006 fee-based joints examination, the Veteran complained of constant pain, discomfort lifting, and limited motion.  He described the pain as constant, burning, aching, sharp, and cramping.  The pain can be elicited by physical activity or by itself and it is relieved by rest.  Upon physical examination, the examiner reported the Veteran showed signs of guarding of movement.  Flexion was to 90 degrees with pain, and to 90 degrees without pain; abduction was to 90 degrees with pain and 90 degrees without pain; external rotation was to 45 degrees with pain and to 45 degrees without pain; and internal rotation was to 45 degrees with pain and to 45 degrees without pain.  The examiner reported the joint function was not additionally limited by pain, fatigue, weakness lack of endurance, incoordination, and lack of endurance after repetitive use.

In an August 2008 statement, the Veteran asserted he has severe, chronic, and acute pain in the left shoulder with treatments including injections.  He asserted he cannot lift anything because of his left shoulder. 

During a September 2008 fee-based examination, the Veteran complained of constant dull and sharp pain in the shoulder.  He stated he is unable to perform almost any physical activity without significant pain.  He refused range of motion testing because of pain.  The examiner noted that examination of the left shoulder revealed evidence of palpable tenderness and guarding of movement.  He was unable to move the shoulder past 20 degrees abduction without significant discomfort.  He was able to flex the shoulder slightly to approximately 45 degrees, but experiences pain beyond that point.  After repetitive motion, the range of motion was not further limited by pain fatigue weakness lack of endurance or incoordination. 

In a November 2008 statement, Dr. S. indicated the Veteran is treated for back and shoulder pain.  His treatments consist of myofascial release, therapeutic exercise, electric muscle stimulation, and joint manipulation as needed.  The physician noted the Veteran uses a sling to support his left arm.

In a November 2010 Report of General Information, the Veteran asserted loss of use of his left shoulder. 

On March 2011 fee-based joints examination, the Veteran complained of weakness, giving way, lack of endurance, locking, tenderness, subluxation, pain, and dislocation.  The Veteran denied stiffness, swelling, heat, redness, fatigability, deformity, drainage, and effusion.  The Veteran complained of flare-ups as often as 5 times per day precipitated by physical activity and relieved by rest.  He also complained of inability to reach and pick up objects, aches, and chronic and acute pain.  He asserted he cannot pick up anything over one pound and whenever he reaches for something, his arm falls out of the socket.  He complained of daily severe, chronic pain.  The Veteran asserted bedrest had been recommended in July 2010 by Dr. S.  Upon physical examination, the examiner noted abnormal movement, weakness, tenderness, and guarding of movement.  The examiner also noted moderate subluxation on the left.  Flexion was to 90 degrees with pain, and to 90 degrees without pain; abduction was to 65 degrees with pain and 65 degrees without pain; external rotation was to 90 degrees with pain and to 90 degrees without pain; and internal rotation was to 90 degrees with pain and to 90 degrees without pain.  The examiner noted that repetitive range of motion was possible without additional degree of limitation.  The examiner reported the joint function was not additionally limited by pain, fatigue, weakness lack of endurance, incoordination, and lack of endurance after repetitive use.

In a May 2011 statement, the Veteran asserted that his shoulder is more accurately limited to 20 degrees and 10 degrees. 

During an August 2011 VA examination, the Veteran asserted he is losing total access to reach and grasp objects.  He stated that as he gets older, his shoulder gets worse.  He reported he cannot raise his arm past 25 degrees.  He asserted that his range of motion was 20 and 10 degrees with rotation to 20 and 10 degrees.  He asserted that he cannot use his should or push it up.  The Veteran indicated that he is totally disabled due to his left shoulder and he is unable to have any time of employment or anything for that matter.  He stated it hurts when he does household chores, when he reads, and it is out of sorts. 

A May 2014 letter from Dr. S. indicates the Veteran has constant left shoulder pain that is rated 8/10 most days.  

On November 2014 VA joints examination, the Veteran complained of reported daily dislocation and pain.  The Veteran complained of flare-ups as often as 5 times per day lasting 3 hours in duration.  The examiner noted the Veteran's left shoulder is painful with movement and range of motion.  Flexion was to 80 degrees; abduction was to 90 degrees; external rotation was to 90 degrees; and internal rotation was to 90 degrees.  The Veteran denied flare-ups.  The examiner reported localized tenderness or pain on palpation.  Repetitive use testing did not result in any additional functional loss or range of motion after three repetitions.  Pain, weakness, fatigability, and incoordination do not significantly limit functional ability with repeated use over a period of time or with flare-up.  The examiner noted the Veteran has a history of recurrent dislocation with frequent episodes.  The examiner indicated the shoulder examination was essentially as described in previous exam with left shoulder tendinitis and decreased range of motion.  Additionally, an x-ray report revealed degenerative joint disease (DJD).  The examiner opined it was less likely than not that the Veteran's left shoulder causes him to be unemployed.  The examiner reported that the Veteran has not worked since he was diagnosed with schizophrenia and he has been hospitalized yearly. 

In a September 2015 statement, the Veteran asserted that his range of motion is severely limited and at most times less than 25 degrees, as necessary for a 30 percent disability rating.  The Veteran stated that his range of motion may have been improved due to the use of pain killers.  

The Veteran submitted a statement dated in March 2017 in which he asserts he cannot use his left arm because of pain in the left shoulder.  

In a March 2017 private evaluation, the Veteran reported having pain and discomfort in his left shoulder.  He complained of pain and discomfort with various motions and some days it hurts worse than others.  The pain is localized around the shoulder anteriorly and a little bit posteriorly, worse with activity.  

In a subsequent March 2017 private treatment note, the Veteran reported doing much better after an injection.  He stated he is about 75-80 percent completely relieved of his symptoms and does not want to do anything other than just live with it.  Physical exam showed good range of motion of the shoulder, elbow, and wrist.  There was slight crepitus with motion and questionable instability.  The main complaint was pain.  

In an April 2017 statement, the Veteran asserted he has severe pain and he is unemployable.  

The Veteran underwent an additional VA examination in May 2017.  At that time, the Veteran stated that he dislocated his left shoulder while boxing in 1971.  It has since dislocated on numerous occasions.  The condition has stayed the same.  The Veteran complained of ongoing shoulder pain, worsened with reaching and repetitive use.  He stated his shoulder is treated with Steroid shots.  The Veteran complained his shoulder his worsened with reaching and repetitive use.  Flexion was to 80 degrees; abduction was to 90 degrees; external rotation was to 90 degrees; and internal rotation was to 90 degrees.  The examiner reported the Veteran is unable to fully reach upwards with his left arm.  Pain was noted on flexion and abduction.  Repetitive use testing did not result in any additional functional loss or range of motion after three repetitions.  Pain significantly limits functional ability with repeated use over a period of time or with flare-up.  The Veteran reported his range of motion remains the same.  The examiner noted the Veteran has a history of recurrent dislocation with infrequent episodes and no guarding of movement.  The examiner also indicated that the Veteran's left shoulder disorder impacts his ability to perform occupational tasks as he is unable to reach above shoulder level with his left arm or use his left arm repetitively.

      B.  Rating Reduction
      
      Rules and Regulations

Congress has provided that a Veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C. § 1155 (2012).  When an AOJ reduces a rating without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Initially, the Board notes that, where the reduction in evaluation of a service-connected disability or employability status is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e).

Furthermore, for reductions in ratings to be properly accomplished, specific requirements must be met.  See 38 C.F.R. § 3.344; see also Dofflemyer, 2 Vet. App. 277 (1992).  In regard to disability ratings in effect for a period of five years or more, the provisions of 38 C.F.R. § 3.344(a) and (b) are for application.  See 38 C.F.R. § 3.344(c).  Where a veteran's schedular rating has been both stable and continuous for five years or more, the rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish the higher evaluation.  38 C.F.R. § 3.344(a).  Ratings for disease subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Id.  Moreover, though material improvement in the mental or physical condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Id.

In considering the propriety of a reduction, the Board must focus on the evidence of record available to the AOJ at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition has demonstrated actual improvement.  Cf. Dofflemyer, 2 Vet. App. at 281-82.  Care must be taken, however, to ensure that a change in an examiner's evaluation reflects an actual change in the Veteran's condition, and not merely a difference in the thoroughness of the examination or in descriptive terms, when viewed in relation to the prior disability history.  In addition, it must be determined that an improvement in a disability has actually occurred, and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown, 5 Vet. App. at 420-22; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved.  This is in stark contrast to a case involving a claim for an increased (i.e., higher) rating, in which it is the veteran's responsibility to show the disability has worsened.  A rating reduction case focuses on the propriety of the reduction and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).

      Analysis
      
Applying the facts in this case to the legal criteria set forth above, the Board finds that restoration of the 30 percent disability rating for a left shoulder disability is warranted.

As a preliminary matter, the Board finds that the RO complied with the procedural requirements of 38 C.F.R. § 3.105(e) in reducing the Veteran's disability rating.  As noted, the RO issued a letter in January 2015 advising the Veteran of the proposed reduction, his right to present additional evidence within 60 days of receipt of the letter, and his right to request a hearing.  The Veteran apparently did not respond to the January 2015 letter and the January 2017 rating decision effectuating the reduction was not issued until the appropriate time period had elapsed, and the effective date of the reduction was in accordance with applicable criteria.  The Board therefore finds that the requirements of 38 C.F.R. § 3.105(e) were met.

Thus, the next question for consideration is whether the reduction was properly based on applicable regulations.  As stated in detail above, at the time of the January 2017 rating decision, the 30 percent ratings for the appellant's service-connected disabilities had been in effect since July 5, 2005, which was a period of more than five years.  Thus, the provisions of 38 C.F.R. § 3.344(a) and (b), which applies to evaluations in effect for more than five years, are for application in this case.

The record shows that the RO reduced the rating at issue on the basis that the March 2011 and November 2014 VA examinations had shown increased range of motion warranting a 20 percent disability rating.  Specifically, the RO determined that the Veteran's left shoulder disability did not show motion limited to 25 degrees from side, as required for a 30 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5201.  

Even assuming for the sake of argument that the March 2011 and November 2014 VA medical examination did show that the Veteran's left shoulder disability fell within the criteria for 20 percent rating, that fact, in and of itself, would not justify the reduction.  As set forth above, in order to warrant a reduction, the evidence must show that the Veteran's service-connected left shoulder disability materially improved overall, resulting in an improvement in his ability to function under the ordinary conditions of life and work.  In this case, the Board finds that the record is not sufficient to support a finding that the Veteran's disabilities actually improved as of April 1, 2017, resulting in an improvement in his ability to function under the ordinary conditions of life and work.  The examiners recorded no such finding and the Veteran has reported that he perceives no improvement in his symptomatology.  Indeed, he reported that his left shoulder disability has increased in severity and the record documents his complaints of functional loss.

Under these circumstances, the Board finds the evidence before the RO at the time of the January 2017 rating reduction decision did not show an actual improvement in the Veteran's service-connected left shoulder disability warranting the reduction from 30 percent to 20 percent.  .

In sum, the RO reduced the Veteran's rating on the basis of medical information that did not clearly show that any improvement observed at the time of the March 2011 and November 2014 examination would result in an improvement in his ability to function under the ordinary conditions of life and work.  Since the burden is on VA to show that a rating reduction was warranted, and, for the reasons discussed above, VA failed to meet this burden, the 30 percent rating must be restored.  Dofflemeyer v. Derwinski, 2 Vet.App. 277 (1992) (holding that where VA has reduced a veteran's disability rating without observing the applicable law and regulations, such a rating is void ab initio and restoration is required).
      
      C.  Increased Rating
      
      Rules and Regulations

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  A coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  The Board has an obligation to provide adequate reasons and bases supporting this decision, however there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Correspondingly, although review of the recorded history of a disability is necessary in order to make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  The United States Court of Appeals for Veterans Claims (Court) has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007). The analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Upper extremity ratings depend on whether the disabled extremity is the major or minor extremity.  The major extremity is the one predominantly used by the Veteran.  Only one extremity may be considered to be major.  38 C.F.R. § 4.69.  The Veteran has repeatedly reported that he is right-handed.  Therefore, his disabled left shoulder is his minor extremity.

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use).  See 38 C.F.R. §§ 4.40, 4.45 (2014); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

The Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay evidence may be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In Jandreau, the Federal Circuit stated that a layperson can identify a simple condition like a broken leg, but not a form of cancer.  492 F.3d at 1377, n. 4.  Lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (holding that varicose veins is a disability that is unique and readily identifiable). 
      
Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); See also 38 C.F.R. § 3.159(a)(2) (2017) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.)  The Board must also assess the credibility, and therefore the probative value, of the evidence of record as a whole.  Owens v. Brown, 7 Vet. App. 429 (1995).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  While the Veteran is competent to report certain obvious symptoms of disability, he is not competent to identify a specific level of disability.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  As a lay person without the appropriate medical training or expertise, he is not competent to provide a probative opinion on medical matters such as the severity of a current disability as evaluated in the context of the rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Here, the Veteran has been assigned a 30 percent disability rating for his service connected left shoulder disability under Diagnostic Codes 5003-5201.  The hyphenated diagnostic code shows that the service-connected left shoulder disability is manifested by arthritis and limitation of motion of the arm.  Diagnostic Code 5003 rates degenerative arthritis.  Degenerative arthritis is rated under limitation of motion of the affected joints, if such would result in a compensable disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is assigned for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.

Limitation of motion of the shoulder joint is rated under Diagnostic Code 5201.  38 C.F.R. § 4.71a.  A 20 percent rating contemplates limitation of motion of the minor arm to shoulder level or to midway between side and shoulder level.  A 30 percent rating is warranted for limitation of motion of the arm to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Other potentially applicable rating criteria set forth in 38 C.F.R. § 4.71a include Diagnostic Codes 5200-5203, governing the shoulder and arm.  Under Diagnostic Code 5200, ankylosis of the scapulohumeral articulation is when the scapula and humerus move as one piece.  Unfavorable ankylosis of the scapulohumeral articulation with abduction limited to 25 degrees from the side warrants a 50 percent (major) rating and 40 percent (minor) under Diagnostic Code 5200.  38 C.F.R. § 4.71a, Diagnostic Code 5200 (2017).  Intermediate, between favorable and unfavorable, ankylosis is rated at 40 percent (major) and 30 percent (minor), and favorable ankylosis, with abduction to 60 degrees (the ability to reach the mouth and head) is rated as 30 percent (major) and 20 percent (minor).  Id.

Under Diagnostic Code 5202, governing other impairment of the humerus, a loss of the humerus head is rated at 80 percent (major) and 70 percent (minor); nonunion of the humerus is rated at 60 percent (major) and 50 percent (minor); and fibrous union of the humerus is rated at 50 percent (major) and 40 percent (minor).  38 C.F.R. § 4.71a, Diagnostic Code 5202 (2017).  Also, Diagnostic Code 5202 provides that recurrent dislocation of the humerus at the scapulohumeral joint with frequent episodes and guarding of all arm movements is rated at 30 percent (major) and 20 percent (minor), while recurrent dislocation with infrequent episodes and guarding of movement only at the shoulder level is rated at 20 percent (major and minor).  Id.

Diagnostic Code 5203 provides that malunion of the clavicle or scapula, or nonunion without loose movement, warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5203 (2017).  A 20 percent evaluation requires nonunion of the clavicle or scapula with loose movement or dislocation.  These disabilities may also be rated on the basis of impairment of function of the contiguous joint.  Id.

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I (2017).

The Board will consider if the Veteran's disability was manifested by an adverse symptomatology that allows a higher, or separate, evaluation under alternative Diagnostic Codes at any time during this appeal.  In this regard, the Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

      Analysis
      
After review of the evidence of record, the Board finds that the Veteran's left shoulder disability does not warrant a disability rating in excess of 30 percent for limitation of motion of the left shoulder as the Veteran is already rated the maximum available for limitation of motion of the minor arm under Diagnostic Code 5201. 

However, since March 3, 2011, the date of the VA examination which detailed the rating criteria discussed below, the Board finds that the Veteran's left shoulder disability is entitled to a separate rating under Diagnostic Code 5202.  His left shoulder disability originated from a left shoulder dislocation, and the Board finds that the disability is manifested by moderate subluxation with guarding of movement.  The Board notes that the VA examiner's finding of left shoulder recurrent dislocation and guarding does not specify if the Veteran experiences infrequent or frequent episodes which would warrant a higher 30 percent rating.  However, the November 2014 VA joints examination report indicates the Veteran complained of daily dislocations and has a history of recurrent dislocations with frequent episodes without evidence of guarding.  Consequently, a separate disability rating of 20 percent under Diagnostic Code 5202 since March 3, 2011 is warranted for his recurrent dislocation of the left shoulder.  The Board notes that such additional separate rating does not frustrate the VA's regulation against pyramiding, as the Board does not consider such symptoms to be contemplated within the Diagnostic Code under which he is currently rated.

The Board also finds that there are no other potentially applicable diagnostic codes by which to consider the Veteran's service-connected left shoulder disability.  In this case, although there is radiological evidence of degenerative changes (arthritis) of the left shoulder, the Veteran is being rated for limitation of motion of his shoulder associated with such degenerative changes as required by regulation.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2017).  

Similarly, the Board also notes that there is no evidence that the Veteran experiences disability comparable to ankylosis to warrant a higher disability rating under Diagnostic Code 5200.  See 38 C.F.R. § 4.71a, Diagnostic Code 5200.  There is further no evidence that the Veteran has experienced impairments of the humerus, such as malunion, fibrous union, or nonunion of the joint or loss of head of the humerus, rendering a higher rating under Diagnostic Code 5202 inappropriate.  Similarly, there is no evidence that the Veteran has experienced dislocation, malunion, or nonunion of the clavicle or scapula to warrant a rating under 38 C.F.R. § 4.71a, Diagnostic Code 5203.  The Board acknowledges that the Veteran has complained of painful motion and limitation of movement.  However, as discussed above, the Board finds that any such pain and its effect on the Veteran's shoulder function is contemplated in the 30 percent rating herein assigned.  Therefore, the Board finds that a disability rating higher than the 10 percent herein assigned based on additional functional loss under 38 C.F.R. §§ 4.40, 4.45, or 4.59, is not warranted under the rating criteria.

In sum, the evidence of record shows a disability rating in excess of 30 percent is not warranted for the limitation of motion aspect of the Veteran's service-connected left shoulder disability and that, since March 3, 2011 a separate disability rating of 20 percent, but no higher, for the recurrent dislocation of his left shoulder is warranted.

As a final matter, the Board finds that the Veteran has not raised the matter of an extraschedular rating and that the evidence does not present exceptional or unusual circumstances.  Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  As such, no further action as to these matters is required.
      
      D.  TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service- connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In this case, the Board notes that the Veteran is service-connected for a left shoulder disability, rated at 30 percent disabling, and, as of March 3, 2011, dislocation of the left shoulder, rated 20 percent disabling.  As such, his combined rating is 40 percent from March 3, 2011.  Therefore, his service-connected disabilities do not meet the percentage rating standards for TDIU.  38 C.F.R. § 4.16(a).

Here, the Board has also considered whether extraschedular evaluation is warranted at any time during the appeal, and finds that it is not.  In this case, the Veteran asserts that he is unable to work because of the severity of his service-connected left shoulder disabilities.  However, having reviewed the record, the Board finds that the preponderance of the evidence weighs against finding that he is unable to secure or maintain substantially gainful employment due to his service-connected disabilities.  VA examiners also found that the Veteran's left shoulder disabilities, while causing occupational impairment, did not preclude employment. 

Lay persons can attest to factual matters of which they had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  Here, the Veteran described his limitations caused by his service-connected disabilities, and the Board acknowledges that his statement in that regard is competent and of some probative value.  However, the Board also notes that the complexity of his medical history and variety of health problems including nonservice-connected disabilities create some limitation as to his ability to distinguish to what degree those limitations are a result of his service-connected disabilities alone impacts his ability to work.

In this case, the Board ultimately places more weight on the VA examiner's opinion regarding whether the Veteran is unemployable due solely to service-connected conditions.

In summary, while the Board does not doubt that the Veteran's service-connected disabilities effect his employability, the weight of the evidence does not support his contention that his service-connected disabilities are of such severity so as to preclude his participation in any form of substantially gainful employment at any time during the course of the appeal.  Based on the evidence in the claims file, the Board believes that the symptomatology associated with the service-connected disabilities is appropriately compensated via the combined 40 percent rating which is currently assigned.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.

Indeed, 38 C.F.R. § 4.1 specifically states: '[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.'  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b) (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has been received sufficient to reopen a claim for entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD) to include paranoid schizophrenia and schizoaffective disorder; to that extent only, the claim is granted.

Entitlement to service connection for a left leg disability is denied.

Restoration of the 30 percent rating for the Veteran's service-connected status post dislocation left shoulder with posttraumatic capsulitis and cuff lesion posteriorly with degenerative changes (left shoulder disability), effective from April 1, 2017, is granted.

A disability rating in excess of 30 percent for a left shoulder disability based on limitation of motion is denied.

A separate 20 percent disability rating for recurrent dislocation of the left shoulder from March 3, 2011, is granted, subject to the legal authority governing the payment of compensation.

Entitlement to a total disability rating due to individual unemployability (TDIU) is denied.


REMAND

The Veteran asserts that he has diabetes that was incurred during service.  In a May 1973 STR, the examiner noted the Veteran has a family history of diabetes and spells of shakiness, jitters, dizziness, and numbness in the back of his head.  Diagnostic tests were normal, and the examiner noted the Veteran was likely pre-diabetes.  An undated separation examination report indicated urinalysis testing for sugar and albumin was negative.  A March 1989 VA discharge report indicates the Veteran has had a diagnosis of diabetes since December 1987.  In a January 2013 VA examination report, the examiner opined that given the Veteran's family history of diabetes and history of alcohol and substance abuse, it is less likely as not that the Veteran's diabetes was incurred in service or otherwise related to service.  The examiner noted there is no evidence to support diabetes while in the military and no evidence of diabetes prior to 1998.  The Board finds this VA examination is inadequate as it is clear the Veteran had diabetes at least since 1989 and there is evidence of pre-diabetes in service which does not seem to have been considered by the VA examiner.  As such, the Board finds an addendum opinion is necessary. 

The Veteran asserts he has prostatitis which was incurred in service.  Service treatment records include a diagnosis of history of prostatitis as well as findings of enlarged and tender prostate.  A January 1975 VA examination showed a diagnosis of prostatitis.  In a May 2014 VA progress note, the Veteran reported he is Flomax due to injury to his prostate in service.  However, the VA treatment records do not include a diagnosis of prostatitis or a prescription for Flomax.  The Board finds a remand is necessary to determine if there are outstanding relevant treatment records and for a VA prostate examination and etiology opinion.  

The claim for PTSD was denied as there is no current diagnosis.  However, VA treatment records include a March 2013 nursing note which indicates a diagnosis of PTSD.  The Veteran was not provided a VA examination for his PTSD claim.  Additionally, the claim for service connection for an acquired psychiatric disorder other than PTSD has been reopened.  The Board notes that the Veteran has not undergone a VA examination for his psychiatric claim.  Considering the medical opinion evidence currently of record in light of the other evidence of record, to include the VA treatment records and STRs, the Board finds a remand for a VA examination is necessary to determine the nature and etiology of any diagnosed psychiatric disorder to include PTSD.

The Veteran has asserted that this gastritis and duodenitis are either incurred in service or secondary to acquired psychiatric disorders.  Thus, the outcome of the gastritis claim is intertwined with the claim for an acquired psychiatric disorder.  As such, the claim will also be remanded. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify all providers of evaluation and/or treatment he has received for the claims remaining in appellate status that are not associated with the record, including updated VA treatment records since January 2015, and to provide authorizations for VA to obtain records for any such private treatment.  

The AOJ should obtain for the record complete clinical records of all pertinent treatment or evaluation (copies of which are not already associated with the claims file) from providers identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

2.  After completing directive #1, return the claims file to the clinician who provided the January 2013 opinion.  If the clinician is not available, the claims file must be provided to another clinician with the appropriate expertise to render the requested opinion.  After reviewing the entire record, the clinician should determine whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's diabetes mellitus was incurred in or otherwise etiologically related to active service.  In providing the opinion, the examiner should discuss the evidence that the Veteran was diagnosed with diabetes mellitus by 1989 at the latest.

A full rationale (i.e. basis) for any expressed medical opinions must be provided.  If the requested opinion cannot be provided without resorting to mere speculation, the clinician must state this and specifically explain why an opinion cannot be provided without resorting to mere speculation.

3.  After completing directive #1, schedule a VA examination by a VA examiner to address the nature and etiology of the Veteran's claimed prostatitis.  The examiner is to be provided access to the VBMS file, the Virtual VA file and a copy of this remand.  The examiner must specify in the report that these records have been reviewed.  The examiner should then address the following:

a)  The VA examiner should identify all current diagnoses of any prostate disorder that have been present during the pendency of the appeal.  

b)  For each disorder, the examiner should state whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to the Veteran's military service, to include any symptomatology therein.

A clear rationale for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After completing directive #1, schedule a VA psychiatric examination by a VA psychologist or psychiatrist to address the nature and etiology of the Veteran's acquired psychiatric disorder.  The examiner is to be provided access to the VBMS file, the Virtual VA file and a copy of this remand.  The examiner must specify in the report that these records have been reviewed.  

The examiner should then address the following:

a)  The VA examiner should identify all current diagnoses of any acquired psychiatric disorder that have been present during the pendency of the appeal.  In so doing, the examiner should address the prior diagnoses of record, such as a schizophrenia and PTSD.

b)  For each disorder identified other than PTSD, the examiner should state whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to the Veteran's military service, to include any symptomatology therein.

c)  Regarding PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events, as well as any stressors related to fear of hostile military or terrorist activity, may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  

The examiner should determine whether the diagnostic DSM-IV criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

A clear rationale for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  After undertaking any additional development deemed appropriate in addition to that requested above, readjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
							

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


